Citation Nr: 1501432	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from November 1993 to June 1997, with four months and one day of prior active duty in the Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim was remanded twice previously by the Board.  In July 2011, it was remanded for the scheduling of a Travel Board hearing; however the Veteran ultimately withdrew his request.  In February 2014, it was remanded in order to provide the Veteran with a VA compensation examination and opinion.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for hypertension.  He has argued that he had elevated blood pressure readings in service which were the precursor to his current hypertension.  In the alternative, he has argued that his service-connected sleep apnea, has caused and/or aggravated his hypertension.

He was provided a VA examination for his hypertension in April 2014.  The examiner was asked to render opinions regarding both theories of entitlement raised by the Veteran.  As to direct service connection, the examiner opined that the hypertension was less likely than not incurred in or caused by his active duty service.  As rationale, the examiner stated that blood pressure readings taken during times of illness were not reliable, as per the 8th Joint National Committee on Hypertension report.   She then discussed how a 1996 STRs showed the Veteran had elevated blood pressure when "in viremia with symptoms of acute illness," while had normal readings when not ill.  She also cites to similar readings in 1997 when the blood pressure was elevated when he was ill and was normal otherwise.  

However, the examiner did not discuss several elevated readings in the STRs to include when he was receiving treatment for musculoskeletal issues and not for any illness.  His blood pressure was 162/76 in April 1994, when he was receiving treatment for a groin injury.  It was 166/76 four months later at a follow-up.  In September 1995, his blood pressure was 152/84 when receiving treatment for lower back and hip pain.  It was 151/77 two months later when receiving similar treatment.  

Thus, as the examiner did not provide comment on these in-service elevated blood pressure readings when the Veteran was not "ill", the opinion is inadequate and the claim must be remanded for a new VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, send the claims file to a qualified physician for an etiological opinion regarding the Veteran's hypertension.  The examiner must review the entire claims file, including all pertinent medical evidence of record.  He/She is asked to respond to the following: 

Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension is related to the elevated blood pressure readings in service?

A complete rationale for any opinion rendered must be provided.  The examiner must consider all blood pressure readings contained in the STRs, including those dated in April and September 1994 when receiving treatment for a pulled groin, in September 1994 when receiving treatment for sneezing/aching/diarrhea, in September and November 1995 when receiving treatment for lower back and hip pain, in August 1996 when receiving treatment for stomach pains, and January 1997 when receiving treatment for diarrhea and cramps. The examiner must also consider the Veteran post-service medical records and included blood pressure readings.  

If the examiner cannot provide an opinion without resorting to mere speculation, he/she must nonetheless provide explanation stating why this is so.

3. After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
4. Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




